[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               SEP 07, 2011
                             No. 11-10978                       JOHN LEY
                         Non-Argument Calendar                    CLERK
                       ________________________

                   D.C. Docket No. 1:09-cv-02355-CAP

WEKESA O. MADZIMOYO,

                                                          Plaintiff-Appellant,

                                  versus

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
f.k.a. The Bank of New York Trust Company, N.A.,
JP MORGAN CHASE BANK, N.A.,
GMAC MORTGAGE, LLC,
MCCURDY & CANDLER, LLC,
ANTHONY DEMARLO, Attorney,

                                                       Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (September 7, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.
PER CURIAM:

      Wekesa Madzimoyo, proceeding pro se, appeals the district court’s

judgment on the pleadings in favor of the defendants. Because we conclude that

the district court lacked removal jurisdiction, we vacate and remand.

      In July 2009, Madzimoyo filed an emergency petition in state court seeking

a temporary restraining order (TRO) to stop foreclosure proceedings on his home

by defendants Bank of New York Mellon Trust Company, JP Morgan Chase Bank,

McCurdy & Candler, and attorney Anthony DeMarlo. According to the petition,

none of the defendants was the original lender and there was no evidence that the

original lender had transferred its rights to any defendant. In support of his

petition, Madzimoyo submitted correspondence sent to the defendants in which he

sought to verify their rights over the mortgage. Some of the correspondence

referenced the Fair Debt Collection Practice Act (FDCPA) and Regulation Z, the

Truth-in-Lending regulations. The state court issued the TRO and scheduled a

hearing on the petition to stop the foreclosure.

      The day before the scheduled hearing in state court, the defendants removed

the petition to federal district court in the Northern District of Georgia, asserting

federal-question jurisdiction because Madzimoyo had alleged violations of the

FDCPA and Regulation Z. Madzimoyo moved to remand to state court, disputing


                                           2
that he raised any basis for federal jurisdiction.

      The magistrate judge denied the motion to remand, finding that

Madzimoyo’s petition raised federal questions under the FDCPA and Regulation

Z. The defendants then moved for judgment on the pleadings. In a brief in

support of the motion, the defendants argued that the FDCPA and Regulation Z

claims failed because Madzimoyo had not alleged any violation of these statutes.

      The magistrate judge recommended that the motion for judgment on the

pleadings be granted. The district court adopted the recommendation, over

Madzimoyo’s objections, and granted judgment on the pleadings. This appeal

followed.

      On appeal, both parties address the merits of the order granting judgment on

the pleadings, and there is no discussion of the district court’s jurisdiction over

Madzimoyo’s action. Nevertheless, we are “obliged to notice any lack of

jurisdiction regardless of whether the question is raised by the parties themselves.”

Edge v. Sumter Cnty. Sch. Dist., 775 F.2d 1509, 1513 (11th Cir. 1985).

      We review questions of subject-matter jurisdiction de novo. Romero v.

Drummond Co., 552 F.3d 1303, 1313 (11th Cir. 2008). We consider sua sponte

whether the district court had removal jurisdiction. Cotton v. Mass. Mut. Life Ins.

Co., 402 F.3d 1267, 1280 (11th Cir. 2005).


                                           3
      Under the removal statute:

      Any civil action of which the district courts have original jurisdiction
      founded on a claim or right arising under the Constitution, treaties or
      laws of the United States shall be removable without regard to the
      citizenship or residence of the parties. Any other such action shall be
      removable only if none of the parties in interest properly joined and
      served as defendants is a citizen of the State in which such action is
      brought.

28 U.S.C. § 1441(b). In other words, to be removable on federal-question

jurisdiction grounds, the case must arise under federal law. See Merrell Dow

Pharm. Inc. v. Thompson, 478 U.S. 804, 807-08 (1986). The “well-pleaded

complaint” rule instructs that a case does not arise under federal law unless a

federal question is presented on the face of the plaintiff’s complaint. Id. at 808;

Kemp v. Int’l Bus. Mach. Corp., 109 F.3d 708, 712 (11th Cir. 1997) (citing

Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 11 (1983)).

      A federal question is presented by the complaint when the suit relies on a

federal cause of action or where “the vindication of a right under state law

necessarily turned on some construction of federal law.” See Merrell Dow, 478

U.S. at 808. Under this latter analysis, federal question jurisdiction should be

narrowly construed. See id. at 810-14. “[T]he mere presence of a federal issue in

a state cause of action does not automatically confer federal-question jurisdiction,”

even where the interpretation of federal law may constitute an element of the state


                                          4
cause of action. Id. at 813. More recently, the Supreme Court fashioned another

test for deciding whether federal courts should exercise federal question

jurisdiction over removed state court proceedings: “does a state-law claim

necessarily raise a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved

balance of federal and state judicial responsibilities.” Grable & Sons Metal

Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005). “If the plaintiff

elects to bring only state law causes of action in state court, no federal question

will appear in the complaint that could satisfy the well-pleaded complaint rule, and

the case may not be removed to federal court.” Kemp, 109 F.3d at 712.

      Upon review of the record, we conclude that the district court should not

have exercised federal-question jurisdiction upon the removal of this case.

Although Madzimoyo’s petition referenced federal laws in passing, none of his

causes of action relied on even the interpretation of federal law. Rather,

Madzimoyo merely asserted that he requested his loan information from the

mortgage companies in accordance with federal law to show that he had acted

diligently and merited state relief. Accordingly, we vacate the judgment of the

district court and remand with instructions that the district court remand the

proceeding to the state court.

      VACATED AND REMANDED.

                                          5